Citation Nr: 0639311	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records indicate the veteran was treated for 
residuals of head trauma after a fight in May 1980.  A 
February 2003 administrative decision was to the effect that 
any residuals of head trauma were the result of willful 
misconduct, and, thus, were barred from being service-
connected.  38 C.F.R. § 3.1(n) defines "willful misconduct" 
as an "act involving conscious wrongdoing or known 
prohibited action."  The simple drinking of alcoholic 
beverage is not of itself willful misconduct; only deliberate 
intoxication that results proximately and immediately in 
disability will be considered "willful misconduct," for the 
purposes of that disability.  38 C.F.R. § 3.301.

The February 2003 administration decision was based solely on 
the veteran's intoxication.  As stated above, mere 
intoxication is not sufficient to establish "willful 
misconduct."  In this case, although service records 
indicate the veteran was determined to be "acutely 
intoxicated" when he received treatment for the head 
injuries, the evidence does not indicate that the head trauma 
was a proximate result of intoxication.  The intoxication 
alone did not result in the injuries, and even if a fight was 
foreseeable, Cf. May 6, 1980 consultation report (reporting 
the veteran's history of "many fights" in service), the 
veteran's role in the fight is not shown.  Consequently, the 
definition of "willful misconduct" is not met, and 
entitlement to service connection must be decided on the 
merits.  

VA examinations were conducted in May and June 2002 to 
determine whether the veteran had depression and memory loss 
secondary to the in-service head trauma.  The May 2002 VA 
mental disorders examination record indicates that the 
examiner was unable to determine if the veteran had ongoing 
memory deterioration.  The examiner stated that "it would be 
most beneficial to repeat memory testing" and compare the 
results to the results of a November 2000 Social Security 
Administration (SSA) examination record.  This testing should 
be done in order to determine if the veteran has a current 
disability with regard to his memory.  See 38 C.F.R. 
§ 3.159(c)(4).  

Additionally, since the previous VA examinations in May and 
June 2002,  the veteran's service medical records, including 
records noting alcohol abuse and possible diminishment of 
long-term memory, have become associated with the claims 
file.  The claims file should be sent to the examiners, 
particularly the May 2002 mental disorders examiner, to 
clarify whether the veteran's symptoms are the result of in-
service head trauma.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for memory 
testing to determine if the veteran has 
current memory loss.  

2.  After the memory testing is complete 
and the results are associated with the 
claims file, the claims file should be 
supplied to the examiner who conducted 
the May 2002 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  In an addendum, the reviewer 
should provide an opinion as to whether, 
in light of the new testing results and 
the service medical records, the veteran 
has current disabilities which are at 
least as likely as not (i.e., to at least 
a 50 percent degree of probability) 
residuals of the in-service head trauma.  
A rationale for this opinion should be 
provided.  Review of the claims folder 
should also be acknowledged.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  The decision should be made on 
the merits of the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


